Hotchkiss, J. (dissenting):
It was undisputed that when plaintiff entered its employ defendant was about to open branches for the sale of its goods in various department stores, and that defendant sought plaintiff’s services to open and manage these branches. The contract of hiring was expressed in a letter written by defendant’s president in its name, the terms of which letter were accepted by plaintiff. The essential portions of the letter were as follows: “On account of the different guarantees that we have made to the different stores, with whom we will do business, I am going to change my proposition to you slightly as follows: In McCreery’s 23rd Street Store, we have agreed to do* $50,000 worth of Talking Machine business, McCreery’s 34th Street Store, $100,000 worth of Talking Machine business. O’Neil-Adams, we have agreed to do $150,000 worth of Talking Machine business; in other words, guaranteeing $300,000 worth of Talking Machine business in the three establishments. We will agree to pay you one-half of one per cent on sales up to the guarantee in each respective store, taking for example McCreery’s 23rd Street Store, we will pay you one-half of one per cent on sales up to $50,000, and on sales above this amount, we will pay you one per cent commission. In McCreery’s 34th Street Store we will [pay you] one-half of one per cent commission on sales up to $100,000 and one per cent commission on sales above this amount. In O’Neil-Adams, one-half of one per cent on Talking Machine Sales up to $150,000, and one per cent on sales above this amount paying you also a salary of $3,000 per annum, and guaranteeing you a net income of not less than $4,000 per annum.” The plaintiff testified without contradiction that the agreements above referred to for minimum sales meant sales covering a period of one year. The decision, in Martin v. Insurance Co. (148 N. Y. Ill), reaf*42firmed in Watson v. Gugino (204 id. 535), settled the law in this State that a general or indefinite hiring is prima facie a hiring at will, and that a hiring which specifies the rate of compensation as at so much a day, week, month or year, without words to indicate the period of the engagement, is an indefinite hiring. The rule is a strict one, and in the cases in which it has been applied there was, as Judge Vann said in Watson v. Gugino (p. 542), “ nothing in the context to enlarge the covenant and no stipulation inconsistent with a hiring at will.” In addition to the two foregoing cases, the following are illustrations of the class of cases where the rule has been applied and the hiring has been held indefinite because of the absence of anything to indicate a different intention. (Crotty v. Erie R. R. Co., 149 App. Div. 262; Tucker v. Philadelphia & Reading C. & I. Co., 53 Hun, 139; Feiber v. Home Silk Mills, 143 N. Y. Supp. 1014; Frankel v. Central R. Co. of N. J., 114 id. 137.) Turning to defendant’s letter as explained by the undisputed testimony, we first find the statement that the defendant had agreed (guaranteed) during the period of one year next following the commencement of the business. with respect to which it proposed to employ plaintiff to effect a minimum amount of sales at the several designated locations, following which the defendant said: “We will agree to pay you one-half of one per cent on sales up to the guarantee in each respective store, * * * and on sales above this amount, we will pay you one per cent commission * *, paying you also a salary of $3,000 per annum, and guaranteeing you a net income of not less than $4,000 per annum.” It seems to me clear that it was plaintiff’s, right to be afforded an opportunity to earn the minimum commission of one-half of one per cent, if not the greater commission of one per cent on sales in excess of the stipulated minimum, and this could not be unless he was permitted to remain in defendant’s service for at least the period which it had fixed as that within which its sales would amount to at least the minimum sum. Furthermore, although the words “paying you also a salary of $3,000 per annum” standing alone, undoubtedly would not be sufficient to imply a yearly hiring, I think the additional words “guaranteeing you a net income of not less than $4,000 per annum ” are of convino*43ing significance when one considers that the “ net income ” was to be earned on the basis of plaintiff’s service in connection with sales running over a period of one year. Necessarily the obligations with respect to the $4,000 guaranty were reciprocal, defendant having the right to insist that plaintiff should serve at least one year before he could claim any default on the guaranty, during all of which year plaintiff was himself obligated to serve. Inasmuch as the instrument in question was wholly drafted by the defendant, its phrases are to be construed strictly against it. (Marshall v. Sackett & Wilhelms Co., 166 App. Div. 141, 144.)
I think the judgment was right and should be affirmed.
Judgment reversed, with costs, and complaint dismissed, with costs.